 
Exhibit 10.1

 
Shore Bancshares, Inc.
 
2009 Management Incentive Plan




ARTICLE I
 
OBJECTIVE OF THE PLAN


The purpose of this 2009 Management Incentive Plan ("Plan") is to reward
executives of Shore Bancshares, Inc. (hereafter, the "Company") for creating
value for the Company by maximizing Company, Divisional and / or Individual
performance goals.
 


ARTICLE II
 
PLAN ADMINISTRATION


The Compensation Committee of the Board shall administer the Plan and have final
authority on all matters and or disputes pertaining to this Plan.


The Plan is an annual Plan, is effective January 1, 2009, and shall remain in
effect until the Committee deems otherwise.  A new Plan year shall commence on
the first business day of the fiscal year.
 


ARTICLE III
 
PARTICIPANTS


Participation is limited to those executives recommended by the President & CEO
and approved by the Committee each Plan year.
 


ARTICLE IV
 
PERFORMANCE OBJECTIVES


Prior to or at the beginning of each fiscal year, the Committee shall establish:


(i) Plan performance objectives for the Company, subsidiary or business unit of
the Company based on such criteria as may be recommended by the President & CEO,
and


(ii) the award formula or matrix by which all incentive awards under this Plan
shall be calculated for Committee review and approval.


The Chairman & CEO shall establish individual performance objectives for each
Plan participant and evaluate each participant’s performance against those
pre-established individual objectives.
 


ARTICLE V
 
AWARD CALCULATIONS


Each executive shall be assigned an incentive award target, calculated as a
percentage of base salary at beginning of the plan year, which shall be awarded
if the Company and the executive achieve targeted performance goals.  Target
awards shall be leveraged up when performance exceeds expectations, or down when
performance is below expectations.  Following are the target awards and weights
by executive position.


 
 

--------------------------------------------------------------------------------

 
 
Target awards shall be weighted between 1) Company Net Income and 2) Division /
Individual Goals.  Goals and weightings shall be established and measured by the
Compensation Committee. Company and Division / Individual Goal weightings and
Award Calculations follow:


Schedule A: Award Percentages and Performance Measure Weightings
 
Position/Title
Incentive
Award
Target
 
Company
Net Income
Weight
(1)
+
 
Division/ Individual
Performance
Weight
(2)
President & CEO, Shore Bancshares
75%
 
50%
+
50%
COO, Shore Bancshares
40%
 
30%
+
70%
CFO, Shore Bancshares
40%
 
20%
+
80%
President, Talbot Bank
50%
 
20%
+
80%
President, CNB
30%
 
20%
+
80%
President, Felton Bank
20%
 
20%
+
80%
Senior Lender, Talbot
35%
 
20%
+
80%
Senior Lender, CNB
20%
 
20%
+
80%
Secretary & CFO, CNB
20%
 
20%
+
80%
CEO, Insurance Division
5%
 
20%
+
80%



Schedule B: Award Leverage Schedule:


Percent of Company
Performance
Percent of Company
Incentive Award
 
Percent of
Division / Individual
Goal Performance
Percent of
Division / Individual
Incentive Award
120%
150%
 
120% or (Exceeded All Goals)
150%
110%
120%
 
110% or (Met All and Exceeded Some Goals)
120%
100%
100%
 
100% or (Met Most Goals)
100%
85%
50%
 
85% or (Met Some Goals)
50%
Less than 85%
0%
 
Less than 85% or (Did Not Meet Goals)
0%

 
Award Calculation Formula:
 
The calculation example below assumes an executive has a base salary of $150,000
with a target award opportunity of 25% and goal weights of 60% on Company Net
Income, and 40% on Division / Individual goals.  In addition, the example
assumes Net Income results are 110% of target performance and Division /
Individual goals are met.  Please refer to Schedule B above when determining
appropriate leverage percentages.
 
(Base Salary) x ((Company Award x Leverage %) + (Division / Individual Award x
Leverage %))



  
Example:
($150,000) x ((25% x 60%) + (25% x 40%)) =

 
($150,000) x ((15%) + (10%)) =
 
 
2

--------------------------------------------------------------------------------

 
 
($150,000) x ((15% x 1.20) + (10% x 1.00)) =
 
($150,000) x ((18%) + (10%)) =
 
($150,000) x (28%) = $42,000 Total Annual Incentive Award


 
ARTICLE VI
 
ADMINISTRATIVE MATTERS


The Committee reserves the right to withhold awards provided that the Committee
gives written explanation to participants within a reasonable period of time
following their decision to withhold.


Incentive awards shall be paid as soon as practicable following the end of the
fiscal year, however in no event shall awards be paid later than March 15th of
the subsequent fiscal year.


In the event of death, permanent disability, retirement or involuntary
termination without cause, unpaid awards shall be calculated on a pro-rated
basis by taking the number of full months, including the month in which the
terminating event occurred, and dividing those months by twelve.  Prorated
awards will be payable at the same time that normal award distributions occur.


Except in the case of death, disability or retirement, a participant shall
forfeit his right to receive any Plan award in the event of voluntary or
involuntary termination for cause during the Plan year.


Interpolation shall be used to calculate incentive awards when Company and
Division / Individual performance falls between levels detailed in Schedules B.
 


ARTICLE VII
 
NO ENTITLEMENT TO BONUS


Plan participants are entitled to a distribution under this Plan only upon the
approval of the award by the Committee and no participant shall be entitled to
an award under the Plan unless the award is subject to the attainment of
performance objectives defined under the Plan.
 


ARTICLE VIII
 
TERMINATION OF PLAN


The Committee reserves the right to amend or terminate the Plan at any time
within thirty days written notice to Plan participants.  In the event of a Plan
termination, participants shall continue to be eligible for incentive awards, if
earned, for the current Plan year.  Incentive awards shall be calculated as of
the date of the Plan termination and payable as soon as practicable after the
end of the Plan year.
 


ARTICLE IX
 
PARTICIPANT'S RIGHT OF ASSIGNABILITY


Participant awards shall not be subject to assignment, pledge or other
disposition, nor shall such amounts be subject to garnishment, attachment,
transfer by operation of law, or any legal process.


Nothing contained in this Plan shall confer upon participants any right to
continued employment, nor interfere with the right of the Company to terminate a
participant’s employment from the Company.  Participation in the Plan does not
confer rights to participation in other company programs, including annual or
long-term incentive plans, non-qualified retirement or deferred compensation
plans or other perquisite programs.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
GOVERNING LAW


The laws of the State of Maryland shall govern the validity, construction,
performance and effect of the Plan.




IN WITNESS WHEREOF, the parties have executed this Plan on the date written
below.




/s/ W. Moorhead Vermilye
 
2/12/2009
President & CEO
 
Date
           
/s/ Christopher F. Spurry
 
2/12/2009
Chairman, Compensation Committee
 
Date

 
 
4

--------------------------------------------------------------------------------

 